Citation Nr: 1242027	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  10-25 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for pes planus, two degrees, asymptomatic, (claimed as "foot problems"). 

2.  Entitlement to service connection for a back disorder (claimed as "back pain"). 

3.  Entitlement to service connection for hearing loss (claimed as "hearing problems").  

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD) with night sweats 

5.  Entitlement to service connection for an acquired psychiatric disorder other that PTSD, to include depressive disorder not otherwise specified (also referred to herein simply as "depressive disorder"). 

6.  Entitlement to service connection for residuals of wounds to the groin/inguinal area (claimed as "worsening of wounds"). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the RO in Chicago, Illinois.

The Veteran was scheduled for a Travel Board hearing in September 2011, however, he failed to appear for the scheduled hearing.  Therefore, his request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2012).

The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the Veteran initially claimed service connection for PTSD but actually has a current diagnosis of a depressive disorder not otherwise specified and does not have a current diagnosis of PTSD.  Thus, the Board has redefined and bifurcated the Veteran's psychiatric appeal, as is listed on the title page of this decision.  

The issues of entitlement to service connection for depressive disorder and for the residuals of wound to the groin/inguinal area are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 2005 rating decision, the RO denied the Veteran's claim for service connection of a pes planus disorder on the basis that there was no new and material evidence.  The Veteran filed a notice of disagreement and a December 2005 statement of the case (SOC) was issued, however, the Veteran did not perfect his appeal.

2.  The evidence added to the record since April 2005, when viewed by itself or in the context of the entire record does not relate to an unestablished fact that is necessary to substantiate the claim for service connection for a pes planus disorder. 

3.  The competent and credible evidence of record does not demonstrate a current back disability for which service connection may be granted. 

4.  Bilateral hearing loss did not have its onset in service; did not manifest within one year of service; and is not attributable to service, including noise the Veteran was exposed to during service.

5.  The competent and credible evidence of record fails to establish a diagnosis of PTSD. 


CONCLUSIONS OF LAW

1.  The April 2005 rating decision that denied the Veteran's claim of entitlement to service connection for pes planus, two degrees, asymptomatic, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1103 (2012).

2.  The evidence received subsequent to the April 2005 rating decision is not new and material and the requirements to reopen a claim of entitlement to service connection for a pes planus disorder have not been met.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159 (2012).

3.  A low back disorder was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

4.  Bilateral hearing loss was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2012).

5.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the merits of the issue, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  

Regarding the claims for service connection of bilateral hearing loss, back pain, and PTSD, the Veteran was notified via letter dated in April 2008 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  In the same letter, he also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  The letters accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in October 2008.  Nothing more was required.  

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

Regarding the issue of whether new and material evidence has been received to reopen a claim for service connection of a foot disorder, the notice letter provided to the Veteran in April 2008 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

In compliance with its duty to assist, the RO associated the Veteran's service treatment records and VA outpatient treatment records with the claims file.  The Board observes that "online" VA treatment records from the VA Medical Center in Phoenix, Arizona do not appear to be present in the claims file or Virtual VA but were noted on in August 2009 rating decision regarding claims not currently on appeal.  The dates of treatment were not specified in the rating decision but a CAPRI print out indicates that the Veteran was treated in Phoenix VAMC with regard to a bladder disorder in April 2008.  The Board also observes that the file contains a November 2004 statement from the Veteran that he received treatment at the Hines VA Medical Center and the Lakeside community based outpatient clinic, with regard to his asthma and ulcer disabilities.  Records from Hines VAMC and Lakeside CBOC have not been associated with the file.  To the extent that any VA treatment records have not been associated with the file, the Board finds that these records are not relevant to the present appeals and have been noted with regard to other claims not presently on appeal.  Neither the Veteran nor his representative has indicated that these records are relevant to the present appeals or identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.    

Regarding the claim for service connection of hearing loss, the Veteran was afforded a VA examination in August 2008.  The Board finds that the examination was adequate as the examiner reviewed the claims file and the associated treatment records.  Further the examiner conducted a thorough interview with the Veteran regarding his symptoms as well as the appropriate hearing tests.  

Regarding the claim for service connection of PTSD, the Veteran was afforded a VA examination in August 2008.  The Board finds that the examination was adequate as the examiner reviewed the claims file and the associated treatment records.  Further the examiner conducted a thorough interview with the Veteran regarding his stressors in service, his current symptoms, and explained why he thought the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV) criteria were not met for PTSD.  As discussed in the Remand below, the examiner diagnosed a depressive disorder not otherwise specified but did not offer an opinion with regard to a relationship between that disorder and the Veteran's service.  As such, the Board is herein remanding the issue for further development with respect to the depressive disorder not otherwise specified.   

Regarding the claim for service connection of a back disorder, the Board acknowledges the Veteran was not afforded a VA examination.  However, the Board finds that a VA examination is not necessary to determine whether the issue decided herein is related to any period of honorable service, as the standards of the Court's decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  Under McLendon, VA must provide a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Id. at 81.

However, as explained below, the Veteran has not presented competent or credible lay or medical evidence to demonstrate a current diagnosis of a back disorder.  Similarly, continuity of low back symptomatology since service has not been alleged or demonstrated.  In light of this finding, the requirements of McLendon have not been met.  Therefore, a medical nexus opinion, under the circumstances presented in this case, is not warranted. 

Regarding the claim of whether new and material evidence has been received to reopen a claim of service connection of a foot disorder, the Board acknowledges that the Veteran was not provided with a VA examination.  However, a VA examination is not warranted as the claim is not reopened.  See 38 C.F.R. § 3.159(c)(4)(iii) (2012), see also Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened), see also Woehlaert v. Nicholson, 21 Vet.App. 456 (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence.)

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  No additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  New and Material Evidence

The Veteran seeks to reopen a claim for service connection of a foot disorder. The claim was originally denied by the RO in September 1969 because the Veteran's pes planus disorder preexisted service and was not aggravated by service.  The Veteran did not appeal the decision and it became final.  Subsequently, the Veteran claimed service connection for a foot disorder in April 2004.  The claim was denied in April 2005 because new and material evidence was not received.  The Veteran filed a notice of disagreement and a December 2005 statement of the case (SOC) was issued.  However, the Veteran did not perfect his appeal and the April 2005 rating decision became final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 20.1103 (2012).

In November 2006, the Veteran submitted a statement indicating that he could not walk as well as he used to, but he did not specify a claim for a foot disorder.  Next, in February 2008, the Veteran sought to reopen his claim for "foot problems".  In April 2008, he was informed that he needed to submit new and material evidence in order to have his claim reopened.  

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108 (West 2002).  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

Because the Board has the jurisdictional responsibility to consider whether it is proper to reopen the claim, regardless of the RO's determination on the question of reopening, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The evidence of record at the time of the last final denial in April 2005 included the Veteran's lay statements (including the April 2004 statement that his feet hurt him terribly), VA outpatient treatment records (including March 2004 diagnoses of bilateral hallux valgus, calluses, and hammer toes), service treatment records, and a March 2005 VA examination for his feet, as well as other VA examination reports unrelated to the bilateral feet claim.  The March 2005 VA examiner diagnosed mild bilateral plantar fasciitis and opined that is was not related to service.

The evidence added to the record since the April 2005 decision consists of VA outpatient treatment records dated from April 2008 to March 2009, lay statements that he has foot problems and no longer walks as well as he used to, and VA examination reports dated in August 2008, December 2008, and June 2009 regarding other issues on appeal.  As the evidence had not previously been submitted to agency decision-makers and is not cumulative or redundant of other evidence of record, the evidence is new under 38 C.F.R. § 3.156(a) (2012).

First, as to his assertion that he suffers from foot problems and that he cannot walk as well as he used to, the Board finds these statements to be neither new nor material.  The Veteran is competent to report observations of foot symptoms as this observation comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  His lay statements are also presumed to be credible when determining whether the claim should be reopened.  Justus v. Principi, 3 Vet. App. 510 (1992). However, the Veteran's statements that he has a foot disorder that was caused or aggravated by service is not new evidence as they are duplicative of statements made in support of his claim when it was denied by the RO in April 2005.  Cf. Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

Next, although the August 2008, December 2008, and June 2009 VA examination reports are new under 38 C.F.R. § 3.156(a) as they were not previously received, they are not material.  This is so because they do not establish that the Veteran's preexisting pes planus disorder was aggravated by service, or that any separate foot disability was caused or aggravated by service.  Rather, they concern unrelated issues regarding the Veteran's hearing loss, PTSD, duodenal ulcer, and asthma.

The VA outpatient treatment records are also not material as none of the records establish that the Veteran's preexisting pes planus disorder was aggravated by service, or demonstrate a diagnosis for any separate foot disability that was caused or aggravated by service.  

The new evidence, when combined with the evidence of record, does not relate to unestablished facts necessary to substantiate the claim, namely that of a pes planus disability that was aggravated by service or any other separate foot disability that was caused by service.  Accordingly, as the evidence is not new and material, the claim is not reopened.

Finally, the Board notes that in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.

Unlike Shade, the Board has not failed to properly apply 38 C.F.R. § 3.156(a) to the evidence presented in the current claim to reopen.  Here, as noted in detail above, new evidence of record was not found to be material as it did not relate to an unestablished fact necessary to substantiate the claim.  Evidence previously of record indicated that the Veteran expressed current complaints of foot symptoms, had a pes planus disability noted on his service entrance examination, had treatment for the feet in service with diagnoses of bilateral jungle rot and plantar fascia strain, and that he had normal feet on service separation.  The newly submitted evidence of record still fails to establish that the Veteran's pes planus disorder was aggravated by service or that a separate foot disability has been diagnosed and is related to service.  

In this case, the Board has considered newly submitted evidence in conjunction with the evidence previously of record, and has not required the Veteran to submit evidence as to each previously unproven element of his claim.  However, none of the unproven elements has been demonstrated in the evidence added to the record since the April 2005 rating decision. 

III.  Service Connection 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2012).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2012).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2012).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

The term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions. 38 C.F.R. § 4.1 (2012).  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

      a.  Back Disorder

Regarding the claim of service connection for a back disorder, Shedden element (1) is not met as there is no current disability.  In this case, the Veteran complains that he has low back pain, however, VA outpatient treatment records have not indicated a specific diagnosis or underlying pathology responsible for his claimed back pain.  

The Board has considered the Veteran's contention that he has a current back disorder that is related to an event in service in which his tank hit a land mine.  See July 2011 Representative's statement.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007).  In this case, the Veteran is competent to report symptoms such as low back pain that require only personal knowledge as they come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, as noted above, for entitlement to compensation, the evidence must show the existence of a current disability, and one that has resulted from a disease or injury that occurred in the line of duty.  In the absence of an identified disease or injury, service connection may not be granted.  See Sanchez-Benitez, 259 F.3d 1356 (Fed. Cir. 2001).  Moreover, service connection cannot be granted for pain alone.  Id.

In the present case, the Board finds that although the Veteran is competent to report his symptoms of pain, he is not competent to report the diagnosis or existence of a particular low back disorder.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the whether his low back pain results from a particular diagnosed malady or pathology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In this case, the overwhelming evidence of record is not indicative of a particular diagnosed ailment or documented pathology responsible for the claimed back pain.  

The Board reiterates the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the initial complaint of low back pain was filed in November 2006; a clinical diagnosis of a low back disorder was not of record at that time (resolved or unresolved) nor at any time subsequently since the claim has been pending.  While the Board is cognizant that the Veteran has claimed back pain during the pendancy of this appeal, the fact remains that the claims file contains substantive medical evidence relating to a number of physical impairment, but no particular diagnosis or underlying malady of the back is evident in the record.  Indeed, the Board notes that certain medical records tend to contradict the Veteran's back claim.  For instance, a December 2007 VA discharge examination, which included at least a general physical examination, reported that the Veteran denied any musculoskeletal pain.   

As the competent and credible lay and medical evidence of record does not demonstrate a current disability, the claim must be denied.  

	b.  Hearing Loss

The Veteran asserts he developed bilateral hearing loss from acoustic trauma during service.  In particular, he reported that he was exposed to tanks and gunfire in service.  See August 2008 VA examination report.  He has also reported being present in a tank when it hit a land mine.  See November 2006 statement.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Turning to the merits of the claim, the Veteran has a current diagnosis of bilateral sensorineural hearing loss under VA regulations.  The August 2008 VA compensation audiological examination report found auditory thresholds consistent with VA's regulatory definition of hearing loss in both ears.  38 C.F.R. § 3.385; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As for in-service incurrence, his DD Form 214 shows that the Veteran served in combat, which would likely place him in the vicinity of the loud weapons noises that he alleges.  In light of his documented duties and any contravening contemporaneous evidence, the Board finds the Veteran's assertions of in-service noise exposure to be competent and credible.  See Jandreau, 492 F.3d at 1377, and Buchanan, 451 F.3d at 1331.

However, there is no competent or credible lay or medical evidence of in-service incurrence of hearing loss as a consequence of his in-service acoustic trauma.  The service treatment records and separation examination report essentially showed normal hearing during service.  Specifically, the March 1969 separation examination noted puretone thresholds from 0 to 5 decibels.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The record also fails to show by objective evaluation that he manifested bilateral hearing loss to a degree of 10 percent within the first year following service.  Thus, service connection on a presumptive basis is not established.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A review of the post-service evidence also does not support the conclusion that the claimed hearing loss is causally related to active duty service, as there are no medical findings indicating this possibility.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).

At the August 2008 VA examination, the Veteran asserted that he experienced noise exposure in service from tanks and gunfire.  In addition, he reported three years of post-service occupational noise exposure, with hearing protection, as a jet engine mechanic.  He also reported to the examiner that he had progressive hearing loss which had begun one year prior to the examination.  The August 2008 VA examiner opined that the Veteran's hearing loss was less likely than not a result of his in-service noise exposure.  The examiner's opinion was based on the lack of evidence in the claims file and the lack of proximity between the dates of service and the onset of the Veteran's hearing loss.

The Board has considered the Veteran's statements that his hearing loss is due to his in-service noise exposure.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, the Veteran is competent to report his observations of difficulty hearing as this observation comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Board finds that although the Veteran is competent to report his difficulty hearing, he is not competent to diagnose the etiology of the hearing difficulty.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because hearing loss may be the result of any number of factors, it does not involve a simple identification that a layperson is competent to make.  Therefore, the Veteran's unsubstantiated statements regarding the claimed etiology of his hearing loss are found to lack competency and hold no probative value.

The Board has also considered the Veteran's argument presented in the November 2012 Informal Hearing Presentation that the absence of hearing loss complaints in service is insufficient to overcome a combat's veteran's testimony of noise exposure in service and a positive nexus opinion.  Peters v. Brown, 6 Vet. App. 540, 543 (1993).  The Board has also considered the Veteran's argument that service connection is not precluded where the appellant submits evidence a hearing loss disability related to service.  Hensley v Brown, 5 Vet. App. at 159-60.  However, in the present case, the Veteran has not submitted a positive nexus opinion, other than his own lay opinion, which the Board has afforded no probative value as the Veteran was not competent to render the opinion.  The only medical opinion of record is the August 2008 VA examination report, which found that the Veteran's hearing loss was not related to service and provided rationale for the conclusion reached.  Thus, the Board finds that the weight of the evidence is against the claim for service connection. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the claim of entitlement to service connection for bilateral hearing loss is denied.

	c.  PTSD

As noted above, the Board has bifurcated the Veteran's claim for an acquired psychiatric disorder into two issues, for service connection of PTSD and a depressive disorder not otherwise specified, respectively.  Regarding the claim for service connection of PTSD, the claim fails for lack of a current PTSD disability.  
Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304 (f) (2012).

There is no dispute that the Veteran endured combat in service.  Such is borne out by the fact that he is a recipient of the Combat Infantry Badge.  No additional evidence/verification of the Veteran's stressor is required.  The requirement of establishing an in-service stressor has thereby been met.  However, there is no competent evidence of record to support a finding of a diagnosis of PTSD. 

The Veteran underwent a VA psychiatric examination in August 2008.  At that time, the examiner determined that the Veteran did not meet the criteria for PTSD.  The Board notes that at the examination, the Veteran reported that he had no psychiatric history, no history of hospitalization for psychiatric reasons.  He reported that he occasionally feels depressed, slightly anxious, but reported no problems with his sleep.  He also reported no recurrent flashbacks or nightmares, or memories pertaining to his war stressor experiences in Vietnam, particularly in regard to his being wounded in the war when his tank hit a mine.  He also reported no alcohol abuse problems.  The examiner opined that the Veteran did not meet the DSM-IV criteria for PTSD and explained that there were no behavioral, social changes, re-experiencing or heightened physiological arousal due to service.  The examiner also noted that there was no impairment of thought processes, social functioning, or post military stressors, and normal activities of daily living.  The Board finds the August 2008 examination to be highly persuasive and places a high probative value on the opinion.  

The Board has reviewed VA outpatient treatment records and determined that no diagnosis of PTSD is of record.  As no current diagnosis of PTSD has been shown, service connection for PTSD must be denied.  

The Board has considered the Veteran's statements that he suffers from PTSD.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the diagnosis of his psychiatric disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because acquired psychiatric disorder symptoms may be the result of any number of psychiatric disorders and the diagnosis does not involve a simple identification that a layperson is competent to make.  Therefore, the Veteran's unsubstantiated statements regarding the diagnosis of PTSD are found to lack competency.

The Board acknowledges that the Court has held in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  In this case, the claim was filed in November 2006; a clinical diagnosis of PTSD was not of record at that time (resolved or unresolved) nor at any time subsequently since the claim has been pending.

As the competent evidence of record does not demonstrate a current disability, the claim must be denied. 


ORDER

Claim to reopen a claim of entitlement to service connection for a pes planus disorder (claimed as a "foot disorder") is denied.

Service connection for a back disorder is denied. 

Service connection for hearing loss is denied. 

Service connection for PTSD is denied. 


REMAND

Regarding the claims for service connection of a depressive disorder not otherwise specified as well as a service connection for residuals of wounds, a remand is required.   Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2012).


	a.  Depressive Disorder Not Otherwise Specified

As noted above, this claim was originally included as part and parcel of the Veteran's claim for service connection for PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the Board has bifurcated the PTSD and depressive disorder issues because although the Veteran filed his claim for PTSD, the August 2008 VA examination revealed that he did not have PTSD but rather, had a diagnosis of a depressive disorder not otherwise specified.  Unfortunately, the August 2008 VA examiner did not offer an opinion regarding whether the Veteran's depressive disorder was related to service.  As the Veteran experienced combat in service and has claimed that his psychiatric symptoms are related to service, the Board finds that an opinion is required addressing whether the diagnosed depressive disorder may be related to service.  Thus, the Board finds that an addendum opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  On remand, the August 2008 VA examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's depressive disorder not otherwise specified is related to the Veteran's military service.  If the August 2008 VA examiner is not available, a VA opinion from another appropriate examiner shall be obtained. 

	b.  Residuals of Wounds

In November 2006, the Veteran submitted a statement indicating that the area where he was wounded in service had worsened.  The RO treated the statement as a claim for service connection.  In the April 2008 VCAA letter, the RO asked the Veteran to specify his disability.  The Veteran did not respond directly to the RO; however, in a statement to the August 2008 VA examiner, the Veteran indicated that he suffered a wound to his groin in service when his tank hit a land mine.  Further, a review of the service treatment records indicates that the Veteran was hit in the right inguinal area by pieces from a parachute plate.  See April 1968 treatment record.  The physical examination report noted a swollen right inguinal area with several small lacerations over the scrotum and penis.  The final diagnosis was blunt trauma to the right inguinal area.  Id.

In cases where a veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  In this case, the Veteran reports that he suffered a wound in service and that the wound has worsened since service. 

As the treatment records have indicated that the Veteran served in combat, was injured in service, and he claims that he presently has a service wound that has worsened since service as well as recent history of inguinal hernias in the same area in which he sustained blunt trauma, the Board finds that the Veteran should be afforded a VA examination under McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

On Remand, the VA examiner should address the April 1968 service treatment record regarding the swollen inguinal area, as well as lacerations to the scrotum and penis and determine whether the Veteran has any residual injury to the inguinal area, scrotum or penis.  The examiner should also address the Veteran's February 2009 bilateral inguinal hernia surgery and discuss whether the Veteran's inguinal hernias were related to the in-service inguinal blunt trauma. 

The Veteran should be advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  

The record indicates that the Veteran received treatment and surgery at the VA medical center in Chicago, Illinois for his bilateral inguinal hernias, which is an indication that he may have received follow up treatment for his bilateral inguinal hernias following the February 2009 surgery.  The most recent VA treatment record is dated in early March 2009.  Therefore, in order to ensure that all relevant treatment records have been obtained, the RO/AMC should obtain any outstanding records related to the Veteran's wound residuals.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records related to the inguinal area, scrotum and penis, from the VA medical center in Chicago, Illinois for the period from March 2009 to the present.  Any negative response should be noted. 

2.  Upon receipt of the foregoing records, the RO/AMC shall afford the Veteran the appropriate VA examination in order to determine the nature, extent, and etiology of the claimed wound residuals.  All indicated tests or studies deemed necessary for an accurate assessment should be conducted.  The claims file and a copy of this Remand must be made available to the examiner.

The examiner shall identify all residuals of any service wound, including any scarring from a wound incurred in service to the inguinal area, scrotum and penis, found to be present.  In particular, the examiner should address the service treatment records which identified a blunt trauma to the right inguinal area, as well as the lacerations of the scrotum and penis.  The examiner should determine whether any residual injuries are present as a result of the in-service injuries. 

For all diagnoses made, the examiner shall offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed wound residual is related to the Veteran's military service? Why or why not?

In providing the requested opinion, the examiner must acknowledge and discuss any statements made by the Veteran as to a continuity of symptomatology related to his wound(s) in service.

The examiner must clearly outline the rationale and discuss the medical principles involved for any opinion expressed.  In providing the opinions, the examiner must consider and reconcile any additional opinions of record or any contradictory evidence regarding the above.  If the requested medical opinions cannot be given, the examiner should state the reason why (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).

3.  Return the file to the August 2008 VA examiner for an addendum opinion regarding the nature, extent, and etiology of the Veteran's depressive disorder not otherwise specified.  The claims file and a copy of this Remand must be made available to the examiner.  If the August 2008 VA examiner is not available, then a VA psychiatric opinion should be obtained from another appropriate examiner.  

The examiner shall offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's depressive disorder not otherwise specified is related to the Veteran's military service? Why or why not?

In providing the requested opinion, the examiner must acknowledge and discuss any statements contained in the file in which the Veteran reported continuity of psychiatric symptomatology since service.

The examiner must clearly outline the rationale and discuss the medical principles involved for any opinion expressed.  In providing the opinions, the examiner must consider and reconcile any additional opinions of record or any contradictory evidence regarding the above.  If the requested medical opinion cannot be given, the examiner should state the reason why (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

5.  Thereafter, the RO/AMC must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the RO/AMC should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2012).

6.  After the requested development has been completed, the RO shall review and adjudicate the merits of the claim based on all the evidence of record and all governing legal authority, including any additional information obtained as a result of this remand.  If any benefit sought on appeal remains denied, the Veteran should be furnished a Supplemental Statement of the Case, and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


